                                                            JS-6




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


 DEMOND HERSHAWN LITTLE,              CASE NO. 2:19-cv-05745-DSF (SK)
                   Plaintiff,
                                      JUDGMENT
            v.
 ALEX VILLANUEVA, et al.,

                   Defendants.



     Pursuant to the Order Dismissing Action for Lack of Prosecution, IT
IS ADJUDGED that this action is dismissed.


DATED: October 1, 2019
                                       HON. DALE S. FISCHER
                                       U.S. DISTRICT JUDGE
